305 So. 2d 196 (1974)
The FIRST NATIONAL BANK OF MIAMI, a United States Banking Association, and the First National Bank of Miami, a United States Corporation for the Use and Benefit of Insurance Company of North America, a Pennsylvania Corporation, Petitioners,
v.
Lee RUWITCH and James W. Seller, Respondents.
No. 45444.
Supreme Court of Florida.
October 21, 1974.
Rehearing Denied January 15, 1975.
Certiorari denied. 291 So. 2d 650.
ADKINS, C.J., and ROBERTS, ERVIN, DEKLE and OVERTON, JJ., concur.